Case 1:20-cv-21721-KMW Document 7 Entered on FLSD Docket 05/05/2020 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                         CASE NO. 20-21721-CIV-WILLIAMS/TORRES


  FUNDAMENTAL INNOVATION
  SYSTEMS INTERNATIONAL LLC,

                 Plaintiff,

         v.

  BLU PRODUCTS, INC.,

              Defendant.
  ___________________________/

        PLAINTIFF FUNDAMENTAL INNOVATION SYSTEMS INTERNATIONAL
          LLC’S, NOTICE OF FILING RETURN OF SERVICE AND AFFIDAVIT
          OF SERVICE OF PROCESS ON DEFENDANT BLU PRODUCTS, INC.

         Plaintiff Fundamental Innovation Systems International LLC, hereby gives notice of

  filing the return of service and affidavit of service of process on Defendant Blu Products, Inc.

  The return/affidavit of service together with a copy of the summons are attached as composite

  Exhibit A.


 Dated: May 5, 2020                                   Respectfully submitted,

                                                      s/ Janet T. Munn
                                                      Janet T. Munn, Esq.
                                                      Fla. Bar No.: 501281
                                                      Email: jmunn@rascoklock.com
                                                      RASCO KLOCK PEREZ & NIETO, P.L.
                                                      2555 Ponce de Leon Blvd., Suite 600
                                                      Coral Gables, Florida 33134
                                                      Telephone: 305.476.7101
                                                      Facsimile: 305.476.7102
                                                      Counsel for Plaintiff Fundamental
                                                      Innovation Services International LLC
Case 1:20-cv-21721-KMW Document 7 Entered on FLSD Docket 05/05/2020 Page 2 of 3



                                           AND

                                           Edward J. DeFranco (pro hac vice motion
                                           to be filed)
                                           eddefranco@quinnemanuel.com
                                           Brian B. Biddinger (pro hac vice motion
                                           to be filed)
                                           brianbiddinger@quinnemanuel.com
                                           Joseph Milowic (pro hac vice motion
                                           to be filed)
                                           josephmilowic@quinnemanuel.com
                                           Quinn Emanuel Urquhart & Sullivan LLP
                                           51 Madison Avenue, 22nd Floor
                                           New York, NY 10010
                                           Telephone: 212.849.7000
                                           Facsimile: 212.849.7100

                                           AND

                                           Kevin P.B. Johnson (pro hac vice motion
                                           to be filed)
                                           kevinjohnson@quinnemanuel.com
                                           Quinn Emanuel Urquhart & Sullivan LLP
                                           555 Twin Dolphin Drive, 5th Floor
                                           Redwood Shores, CA 94065
                                           Telephone: 650.801.5000
                                           Facsimile: 650.801.5100

                                           Counsel for Plaintiff Fundamental
                                           Innovation Systems International LLC




                                       2
Case 1:20-cv-21721-KMW Document 7 Entered on FLSD Docket 05/05/2020 Page 3 of 3



                                  CERTIFICATE OF SERVICE

         I hereby certify that on May 5, 2020, I electronically filed and served the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

  is being served this day on pro se parties who could not be served through CM/ECF, who are

  identified below in the manner of service so specified:

  Via First Class U.S. Mail

  Defendant Blu Products, Inc. by
  serving its President and Secretary
  Mr. Samuel Ohev-Zion
  10814 NW 33rd Street
  Suite 100
  Doral, Fl 33172

  Via First Class U.S. Mail and Courtesy Email (begozi@egozilaw.com)

  Defendant Blu Products, Inc. by
  serving its Registered Agent
  Bernard L. Egozi, Esq.
  Egozi & Bennett P A
  2999 NE 191st Street, Suite 407
  Aventura, FL 33180-3116


                                                            s/ Janet T. Munn
                                                            Janet T. Munn




                                                  3
